Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00628-CV

                                            IN RE Juan ROBLES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 28, 2016, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and the response filed by the real party in

interest and is of the opinion that Relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2016-CI-06761, styled Juan Robles vs. Cristina Tijerina Sepulveda, pending
in the 438th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding. The order about
which Relator complains was signed by the Honorable Peter Sakai, presiding judge of the 225th Judicial District
Court, Bexar County, Texas.